Case 20-41308       Doc 420     Filed 05/08/20 Entered 05/08/20 13:29:18             Main Document
                                            Pg 1 of 3


                             UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

 In re                                         )
 FORESIGHT ENERGY LP, et al.,                  )       Case No. 20-41308-659
                                               )       Chapter 11
                Debtor(s).                     )       Jointly Administered


                  VERIFIED MOTION FOR ADMISSION PRO HAC VICE

         Pursuant to LR 2090(B)(1) of the United States Bankruptcy Court for the Eastern District of
 Missouri, and Rule 12.01(F) of the local rules of the United States District Court for the Eastern
 District of Missouri, I, Jeffrey C. Wisler, move to be admitted pro hac vice to the bar of this Court
 for the purpose of representing RLHI, LLC and RLF P-1, Inc. affiliates of Residual Based Finance
 Corporation in the instant matter. In support of this motion, I submit the following information as
 required by Rule 12.01(F):

          a.    Full name of the movant-attorney;
                Jeffrey C. Wisler

          b.    Address and telephone number of the movant-attorney;
                1201 North Market Street, 20th Floor,
                Wilmington, DE 19801
                (302) 888-6258
                jwilser@connollygallagher.com

          c.    Name of the firm or letterhead under which the movant practices;
                Connolly Gallagher LLP

          d.    Name of the law school(s) movant attended and the date(s) of graduation
                therefrom;
                Rutgers University School of Law (J.D. 1988)

          e.    State and federal bars of which the movant is a member, with dates of admission
                and registration numbers, if any;
                Delaware (#2795), 1989
                United States District Court District of Delaware, 1989
                United States Court of Appeals for the Third Circuit, 1991
                New Jersey, 1989
                United States District Court District of New Jersey, 1989
                United States Tax Court, 1990


 #2494884v1                                   1
Case 20-41308        Doc 420     Filed 05/08/20 Entered 05/08/20 13:29:18             Main Document
                                             Pg 2 of 3



           f.     Statement that movant is a member in good standing of all bars of which movant
                  is a member and that movant is not under suspension or disbarment from any bar;
                    Movant is a member in good standing to practice before the courts to
                    which he has been admitted and has not been disciplined by any court or
                    administrative and there are no pending disciplinary proceedings.

           g.     Statement that movant does not reside in the Eastern District of Missouri, is not
                  regularly employed in this District, and is not regularly engaged in the practice of
                  law in this District.
                    Movant does not reside in the Eastern District of Missouri, is not
                    regularly employed in this District, and is not regularly engaged in the
                    practice of law in this District.

           Movant has associated with Summers Compton Wells as local counsel in this matter only
 for the purpose of the filing of this Motion. Movant attests under penalty of perjury to the truth
 and accuracy of the foregoing facts, and respectfully requests that this motion be granted and that
 movant be admitted pro hac vice to the bar of this Court and be allowed to appear in the instant
 matter.



  May 8, 2020                                   /s/ Jeffrey C. Wisler
                                                Jeffrey C. Wisler (DE 2795)
                                                Connolly Gallagher LLP
                                                1201 North Market Street, 20th Floor
                                                Wilmington, DE 19801
                                                (302) 888-6258
                                                jwisler@connollygallegher.com

                                                SUMMERS COMPTON WELLS LLC

 May 8, 2020                                    /s/ David A. Sosne
                                                DAVID A. SOSNE, #28365MO
                                                8909 Ladue Road
                                                St. Louis, Missouri 63124
                                                Telephone: (314) 991-4999
                                                Facsimile: (314) 991-2413
                                                dasattymo@summerscomptonwells.com




 #2494884v1                                    2
Case 20-41308          Doc 420      Filed 05/08/20 Entered 05/08/20 13:29:18            Main Document
                                                Pg 3 of 3




                                       CERTIFICATE OF SERVICE

              I hereby certify that on May 8, 2020, I caused a copy of the foregoing to be served by

  electronic mail upon all parties receiving notice through the Court's CM/ECF Noticing System.


                                                   /s/ Christina L. Hauck
                                                   Christina L. Hauck




 #2494884v1                                       3
